      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              1 of132
                                                                    of 32



 1   XAVIER BECERRA                                        ROBERT W. FERGUSON
     Attorney General of California                        Attorney General of Washington
 2   SARAH E. MORRISON                                     KELLY T. WOOD *
     ERIC KATZ                                             CINDY CHANG *
 3   Supervising Deputy Attorneys General                  Assistant Attorney Generals
     CATHERINE M. WIEMAN, SBN 222384                       Washington Office of the Attorney General
 4   TATIANA K. GAUR, SBN 246227                           Environmental Protection Division
     ADAM L. LEVITAN, SBN 280226                            800 5th Ave Ste. 2000 TB-14
 5   BRYANT B. CANNON, SBN 284496                           Seattle, Washington 98104
     LANI M. MAHER, SBN 318637                              Telephone: (206) 326-5493
 6   Deputy Attorneys General                               E-mail: Kelly.Wood@atg.wa.gov
      300 South Spring Street, Suite 1702                  Attorneys for Plaintiff State of Washington
 7    Los Angeles, CA 90013
      Telephone: (213) 269-6329
 8    Fax: (916) 731-2128
      E-mail: Tatiana.Gaur@doj.ca.gov
 9   Attorneys for Plaintiff State of California, by
     and through Attorney General Xavier Becerra
10   and the State Water Resources Control Board
11
     LETITIA JAMES
12   Attorney General of New York
     BRIAN LUSIGNAN *
13   Assistant Attorney General
     Office of the Attorney General
14   Environmental Protection Bureau
      28 Liberty Street
15    New York, NY 10005
      Telephone: (716) 853-8465
16    Fax: (716) 853-8579
      E-mail: brian.lusignan@ag.ny.gov
17   Attorneys for Plaintiff State of New York
18   [Additional Parties and Counsel Listed on
     Signature Pages]
19
                            IN THE UNITED STATES DISTRICT COURT
20
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
21

22   STATE OF CALIFORNIA, BY AND THROUGH
     ATTORNEY GENERAL XAVIER BECERRA AND                   Case No.: 3:20-cv-4869
23   THE STATE WATER RESOURCES CONTROL
     BOARD, STATE OF WASHINGTON, STATE OF                  COMPLAINT FOR DECLARATORY
24   NEW YORK, STATE OF COLORADO, STATE OF                 AND INJUNCTIVE RELIEF
     CONNECTICUT, STATE OF ILLINOIS, STATE OF
25   MAINE, STATE OF MARYLAND,                             (Administrative Procedure Act, 5 U.S.C. §
     COMMONWEALTH OF MASSACHUSETTS, STATE                  551 et seq.)
26   OF MICHIGAN, STATE OF MINNESOTA, STATE
     OF NEVADA, STATE OF NEW JERSEY, STATE OF
27   NEW MEXICO, STATE OF NORTH CAROLINA,
     STATE OF OREGON, STATE OF RHODE ISLAND,
28
                                                       1
                                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              2 of232
                                                                    of 32



 1   STATE OF VERMONT, COMMONWEALTH OF
     VIRGINIA, STATE OF WISCONSIN, AND THE
 2   DISTRICT OF COLUMBIA,
                                       Plaintiffs,
 3                v.
 4   ANDREW R. WHEELER, IN HIS OFFICIAL
     CAPACITY AS ADMINISTRATOR OF THE UNITED
 5   STATES ENVIRONMENTAL PROTECTION
     AGENCY, AND THE UNITED STATES
 6   ENVIRONMENTAL PROTECTION AGENCY,
 7                                          Defendants.
 8

 9          Plaintiffs, the States of California, Washington, New York, Colorado, Connecticut,

10   Illinois, Maine, Maryland, Michigan, Minnesota, Nevada, New Jersey, New Mexico, North

11   Carolina, Oregon, Rhode Island, Vermont, Wisconsin, the Commonwealths of Massachusetts and

12   Virginia, the District of Columbia, and the California State Water Resources Control Board, by

13   and through their respective Attorneys General, allege as follows against defendants Andrew R.

14   Wheeler, in his official capacity as Administrator of the United States Environmental Protection

15   Agency (EPA), and EPA (collectively, Defendants):

16                                           INTRODUCTION
17          1.1     This lawsuit challenges a final rule issued by the Defendants, entitled “Updating

18   Regulations on Water Quality Certification,” 85 Fed. Reg. 42,210 (July 13, 2020) (Rule). The

19   Rule upends fifty years of cooperative federalism by arbitrarily re-writing EPA’s existing water

20   quality certification regulations to unlawfully curtail state authority under the Clean Water Act,

21   33 U.S.C. §§ 1251 et seq. (CWA or the Act).

22          1.2     The CWA’s primary objective is “to restore and maintain the chemical, physical

23   and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). In achieving that goal,

24   Congress recognized the critical and important role states play in protecting and enhancing waters

25   within their respective borders. Id. § 1251(b). And, Congress sought to preserve the States’

26   preexisting and broad authority to protect their waters. To those ends, the Act specifically

27   provides that “[i]t is the policy of the Congress to recognize, preserve, and protect the primary

28   responsibilities and rights of States to prevent, reduce, and eliminate pollution, to plan the
                                                       2
                                              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              3 of332
                                                                    of 32



 1   development and use (including restoration, preservation, and enhancement) of land and water

 2   resources ….” Id.

 3           1.3    This preservation of state authority is present throughout the Act. Congress

 4   preserved for each State the authority to adopt or enforce the conditions and restrictions the state

 5   deems necessary to protect its state waters, so long as the state does not adopt standards that are

 6   less protective of waters than federal standards. Id. § 1370. State standards, including those of the

 7   Plaintiff States, may be and frequently are more protective. And, critical to the current action,

 8   Congress in section 401 of the Act, 33 U.S.C. § 1341 (section 401), expressly authorized States to

 9   independently review the water quality impacts of projects that may result in a discharge and that

10   require a federal license or permit to ensure that such projects do not violate state water quality

11   laws.

12           1.4    Where a State denies a water quality certification under section 401, Congress

13   specifically prohibited federal agencies from permitting or licensing such projects. Id. §

14   1341(a)(1).

15           1.5    Congress also broadly authorized States to include conditions in state certifications

16   necessary to ensure an applicant’s compliance with any “appropriate requirement of State law.”

17   Id. § 1341(a), (d). The conditions in state certifications must be incorporated as conditions in

18   federal permits. Id. § 1341(d). In this way, section 401 prevents the federal government from

19   using its licensing and permitting authority to authorize projects that could violate state water

20   quality laws. See generally, id. § 1341.

21           1.6    EPA has long acknowledged and respected the powers preserved for the States in

22   section 401. In fact, until 2019, EPA’s regulations and every guidance document issued by EPA

23   for section 401 certifications—spanning three decades and four administrations—expressly

24   recognized states’ broad authority under section 401 to condition or deny certification of federally

25   permitted or licensed projects within their borders. The Supreme Court and Circuit Courts of

26   Appeals have affirmed that broad state authority under section 401.

27           1.7    In April 2019, however, President Trump signed Executive Order 13868, directing

28   EPA to issue regulations that reduce the purported burdens current section 401 certification
                                                     3
                                                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              4 of432
                                                                    of 32



 1   requirements place on energy infrastructure project approval and development, thus effectively

 2   prioritizing such projects over water quality protection. Executive Order on Promoting Energy

 3   Infrastructure and Economic Growth, 84 Fed. Reg. 15,495 (Apr. 15, 2019) (Executive Order

 4   13868). EPA issued the Rule pursuant to Executive Order 13868.

 5          1.8     The Rule violates the Act and unlawfully usurps state authority to protect the

 6   quality of waters within their borders.

 7          1.9     Contrary to the language of section 401, Supreme Court precedent, and EPA’s

 8   long-standing interpretation, the Rule prohibits States, including Plaintiff States, from considering

 9   how a federally approved project, as a whole, will impact state water quality, instead unlawfully

10   limiting the scope of state review and decision-making to point source discharges into narrowly

11   defined waters of the United States. Cf. PUD No. 1 of Jefferson County v. Wash. Dep’t of Ecology

12   (PUD No. 1), 511 U.S. 700, 711 (1994) (“The language of [Section 401(d)] contradicts

13   petitioners’ claim that the State may only impose water quality limitations specifically tied to a

14   ‘discharge’” because the text “allows the State to impose ‘other limitations’ on the project in

15   general.”).

16          1.10    Similarly, the Rule would unlawfully limit states’ review and decision-making

17   authority under section 401 by allowing only consideration of whether a federally licensed project

18   will comply with state water quality standards and requirements regulating point source

19   discharges. But section 401 contains no such limitation, instead broadly authorizing States to

20   impose any condition necessary to ensure an applicant complies with “any other appropriate

21   requirement of State law.” 33 U.S.C. § 1341(d). Both EPA and the Courts have long recognized

22   the broad scope of the phrase “appropriate requirement of State law.” See PUD No. 1, 511 U.S. at

23   712-13 (Section 401(d) “author[izes] additional conditions and limitations on the activity as a

24   whole”; these conditions and limitations include “state water quality standards … [which] are

25   among the ‘other limitations’ with which a State may ensure compliance through the § 401

26   certification process”).

27          1.11    The Rule would also interfere with the States’ ability to apply their own

28   administrative procedures to their review of applications for water quality certification, instead
                                                     4
                                               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              5 of532
                                                                    of 32



 1   imposing onerous federal control over virtually every step of the administrative process. The Rule

 2   requires States to take action within a time limit imposed by the federal permitting agency based

 3   on a minimal list of required information. State agencies appear to be discouraged from obtaining

 4   additional information if that information cannot be developed and provided within that time

 5   limit, even for major infrastructure projects that pose significant risk to a wide variety of state

 6   water resources for decades. Even when a State is able to make a certification decision before the

 7   expiration of the time limit imposed by the federal agency, the federal agency could still

 8   determine that the State waived its authority if it concludes that the State failed to provide certain

 9   information to the federal agency required by the Rule. This Federal dictate of state

10   administrative procedures is fundamentally inconsistent with the cooperative federalism scheme

11   established by the CWA in general, and with the preservation of broad state authority affirmed by

12   section 401 in particular.

13          1.12    EPA’s departure from 50 years of consistent administrative and judicial precedent

14   by narrowing state authority under section 401 is contrary to Congress’s 1972 enactment of the

15   CWA, which by its terms expressly preserved state authority by incorporating the language of

16   section 401 essentially unchanged from its predecessor statute, the Water Quality Improvement

17   Act of 1970. EPA claims that this drastic change is justified based on its “first holistic analysis of

18   the statutory text, legislative history, and relevant case law.” 85 Fed. Reg. at 42,215. However,

19   nothing in the text, purpose, or legislative history of section 401, no matter how “holistically”

20   considered, supports the Rule’s substantial infringement on state authority. The Rule unlawfully

21   interprets a statute that is “essential in the scheme to preserve state authority to address the broad

22   range of pollution” affecting state waters, S.D. Warren Co. v. Me. Bd. of Envtl. Prot., 547 U.S.

23   370, 386 (2006) (S.D. Warren), to instead restrict state authority to do so.

24          1.13    By attempting to limit the scope of state section 401 water quality certifications

25   and by imposing new, unjustified, and unreasonable substantive limits, time constraints, and

26   procedural restrictions on States’ review of and decisions on section 401 certification

27   applications, the Rule is a radical departure from past EPA policy and practice, is unlawful, and

28
                                                        5
                                              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       Case
          Case
            3:20-cv-04636-WHA
               3:20-cv-04869 Document
                               Document
                                      1 96
                                         Filed
                                             Filed
                                               07/21/20
                                                   10/30/20
                                                          Page
                                                             Page
                                                               6 of632
                                                                     of 32



 1   abandons the decades-long successful cooperative federalism approach Congress intended in the

 2   CWA.

 3           1.14    As set forth below, the Rule is arbitrary, capricious, an abuse of discretion,

 4   contrary to the CWA and binding precedent, and in excess of EPA’s authority under the

 5   Administrative Procedure Act, 5 U.S.C. § 706(2)(A), (C). Accordingly, Plaintiff States seek a

 6   declaration that the Rule violates the Clean Water Act and the Administrative Procedure Act, 5

 7   U.S.C. § 551 et seq. (APA), and request that the Court set aside and vacate the Rule.

 8                                     JURISDICTION AND VENUE
 9           2.1     This action raises federal questions and arises under the CWA and the APA. This

10   Court has jurisdiction over the States’ claims pursuant to 28 U.S.C. § 1331 (action arising under

11   the laws of the United States) and 5 U.S.C. §§ 701-706. An actual controversy exists between the

12   parties within the meaning of 28 U.S.C. § 2201(a), and this Court may grant declaratory,

13   injunctive, and other relief pursuant to 28 U.S.C. §§ 2201-2202, and 5 U.S.C. §§ 701-706.

14           2.2     The United States has waived sovereign immunity for claims arising under the

15   APA. 5 U.S.C. § 702.

16           2.3     The States are “persons” within the meaning of 5 U.S.C. § 551(2), authorized to

17   bring suit under the APA to challenge unlawful final agency action. 5 U.S.C. §§ 701(2), 702.

18           2.4     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e)(1)(C) because

19   plaintiff State of California resides within the district and this action seeks relief against federal

20   agencies and officials acting in their official capacities.

21                                   INTRADISTRICT ASSIGNMENT

22           3.1     Pursuant to Civil Local Rules 3-5(b) and 3-2(c), there is no basis for assignment of

23   this action to any particular location or division of this Court.

24                                                 PARTIES

25           4.1     The Plaintiff States are sovereign states of the United States of America. The

26   States bring this action in their sovereign and proprietary capacities. As set out below, the Rule

27   directly harms the States’ interests, including, but not limited to, environmental harms, financial

28   harms that flow from implementing EPA’s radical shift in policy, and limits on powers
                                                  6
                                               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              7 of732
                                                                    of 32



 1   specifically reserved to the States by Congress in the Act. The States also bring this action as

 2   parens patriae on behalf of their citizens and residents to protect public health, safety, and

 3   welfare, their waters, natural resources, and environment, and their economies.

 4           4.2     Defendant EPA is the federal agency with primary regulatory authority under the

 5   Act and bears responsibility, in whole or in part, for the acts complained of in this Complaint.

 6           4.3     Defendant Andrew R. Wheeler is sued in his official capacity as Administrator of

 7   the EPA and bears responsibility, in whole or in part, for the acts complained of in this

 8   Complaint.

 9                          STATUTORY AND REGULATORY BACKGROUND
10                                    The Administrative Procedure Act

11           5.1     Federal agencies are required to comply with the APA’s rulemaking requirements
12   in amending or repealing a rule.
13           5.2     Under the APA, a federal agency must publish notice of a proposed rulemaking in
14   the Federal Register and “shall give interested persons an opportunity to participate in the rule
15   making through submission of written data, views, or arguments.” 5 U.S.C. § 553(b), (c).
16           5.3     “[R]ule making” means “agency process for formulating, amending, or repealing a
17   rule.” Id. § 551(5).
18           5.4     An agency that promulgates a rule that modifies its long-standing policy or
19   practice must articulate a reasoned explanation and rational basis for the modification and must
20   consider and evaluate the reliance interests engendered by the agency’s prior position. See, e.g.,
21   Dep’t of Homeland Security v. Regents of the University of Ca., ___ S. Ct. ___, Slip Op. at 23-26
22   (June 18, 2020); Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29,
23   43 (1983). An agency does not have authority to adopt a regulation that is “manifestly contrary to
24   the statute.” Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 844 (1984);
25   see also 5 U.S.C. § 706(2)(C).
26           5.5     The APA authorizes this Court to “hold unlawful and set aside agency action,
27   findings and conclusions” it finds to be “arbitrary, capricious, an abuse of discretion, or otherwise
28
                                                       7
                                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              8 of832
                                                                    of 32



 1   not in accordance with law” or taken “in excess of statutory jurisdiction, authority, or limitations,

 2   or short of statutory right.” 5 U.S.C. § 706(2).

 3                                          The Clean Water Act

 4          5.6     The Act’s objective is to “restore and maintain the chemical, physical, and
 5   biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a).
 6          5.7     In furtherance of that primary objective, Congress both preserved and enhanced
 7   the States’ authority to protect the quality of state waters. The Act provides that “[i]t is the policy
 8   of the Congress to recognize, preserve, and protect the primary responsibilities and rights of
 9   States to prevent, reduce, and eliminate pollution, to plan the development and use (including
10   restoration, preservation, and enhancement) of land and water resources ….” Id. § 1251(b). As
11   such, “Congress expressed its respect for states’ role[s] through a scheme of cooperative
12   federalism ….” United States v. Cooper, 482 F.3d 658, 667 (4th Cir. 2007).
13          5.8     Congress’s preservation of pre-existing state authority is evident throughout the
14   Act. For example, section 303 of the Act authorizes states, subject to baseline federal standards,
15   to determine the level of water quality they will require and the means and mechanisms through
16   which they will achieve and maintain those levels. 33 U.S.C. § 1313.
17          5.9     Section 510 of the Act states that “nothing in [the Act] shall … preclude or deny
18   the right of any State or political subdivision thereof or interstate agency to adopt or enforce (A)
19   any standard or limitation respecting discharges of pollutants, or (B) any requirement respecting
20   control or abatement of pollution” as long as such requirements are at least as stringent as the Act.
21   Id. § 1370.
22          5.10    Section 401 of the Act provides that “[a]ny applicant for a Federal license or
23   permit to conduct any activity … which may result in any discharge into the navigable waters,
24   shall provide the licensing or permitting agency a certification from the State in which the
25   discharge originates or will originate … that any such discharge will comply with the applicable
26   provisions of sections 1311, 1312, 1313, 1316, and 1317 of this title.” Id. § 1341(a)(1). Section
27   401(d) broadly states that “[a]ny certification provided … shall set forth any effluent limitations
28   and other limitations, and monitoring requirements necessary to assure that any applicant for a
                                                    8
                                              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              9 of932
                                                                    of 32



 1   Federal license or permit will comply with any applicable effluent limitations and other

 2   limitations … and with any other appropriate requirement of State law set forth in such

 3   certification, and shall become a condition on any Federal license or permit subject to the

 4   provisions of this section.” Id. § 1341(d).

 5          5.11    The authority reserved to States in section 401 is meaningful and significant. In

 6   enacting section 401, Congress sought to ensure that all activities authorized by the federal

 7   government that may result in a discharge would comply with “State law” and that “Federal

 8   licensing or permitting agencies [could not] override State water quality requirements.” S. Rep.

 9   92-313, at 69, reproduced in 2 Legislative History of the Water Pollution Control Act

10   Amendments of 1972 (“Legislative History Vol. 2”), at 1487 (1973).

11          5.12    States’ authority under section 401 to impose conditions on a federally permitted

12   or licensed project is not limited to water quality controls specifically tied to a “discharge.”

13   Rather, section 401 “allows [states] to impose ‘other limitations’ on the project in general to

14   assure compliance with various provisions of the Act and with ‘any other appropriate requirement

15   of State law.’” PUD No. 1, 511 U.S. at 711. Thus, while section 401(a)(1) “identifies the category

16   of activities subject to certification—namely, those with discharges”—section 401(d) authorizes

17   additional conditions and limitations “on the activity as a whole once the threshold condition, the

18   existence of a discharge, is satisfied.” Id. at 711-12 (emphasis added). Section 401’s “terms have

19   a broad reach, requiring state approval any time a federally licensed activity ‘may’ result in a

20   discharge…, and its object comprehends maintaining state water quality standards.” S.D. Warren,

21   547 U.S. at 380. Furthermore, “Congress intended that [through section 401, States] would retain

22   the power to block, for environmental reasons, local water projects that might otherwise win

23   federal approval.” Keating v. FERC, 927 F.2d 616, 622 (D.C. Cir. 1991).

24          5.13    The Act imposes only one restriction on the timeframe of state certification review

25   and decision-making: if a State “fails or refuses to act on a request for certification, within a

26   reasonable period of time (which shall not exceed one year) after receipt of such request, the

27   certification requirements of this subsection shall be waived.” 33 U.S.C. § 1341.

28
                                                       9
                                              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              10 of
                                                                 1032
                                                                    of 32



 1           5.14   In the quarter of a century since the Supreme Court’s decision in PUD No. 1,

 2   Congress has not limited or otherwise amended the language of section 401.

 3                     EPA’s Longstanding Section 401 Regulations and Guidance

 4           5.15   In 1971, EPA promulgated regulations regarding state water quality certifications
 5   pursuant to section 21(b) of the Water Quality Improvement Act of 1970—the CWA’s
 6   predecessor (1971 Regulations). See 36 Fed. Reg. 22,369, 22,487 (Nov. 25, 1971). Congress
 7   carried over the provisions of section 21(b) in section 401 of the CWA of 1972 with only “minor”
 8   changes. Senate Debate on S. 2770 (Nov. 2, 1971), reproduced in Legislative History Vol. 2 at
 9   1394.
10           5.16   In the Water Pollution Control Act Amendments of 1972, now known as the Clean
11   Water Act, Congress directed EPA to “promulgate guidelines establishing test procedures for the
12   analysis of pollutants that shall include the factors which must be provided in any certification
13   pursuant to section [401] of this [Act] or permit application pursuant to section 402 of this [Act].”
14   33 U.S.C. § 1314(h). This is the only instruction that Congress gave EPA with regards to
15   implementing section 401. EPA did so, as codified in 40 C.F.R. Part 136 (defining the scientific
16   methods for analyzing a wide array of pollutants).
17           5.17   Following the 1972 amendments and the enactment of section 401, Congress
18   directed EPA to modify other existing regulations but did not direct EPA to revise its existing
19   1971 Regulations.
20           5.18   Accordingly, EPA continued to apply the 1971 Regulations to implement section
21   401 following the CWA’s enactment in 1972.
22           5.19   Not only does the Rule conflict with the Act’s express protection of state interests
23   under section 401, the Rule is a significant departure from, and contrary to, EPA’s 1971
24   Regulations.
25           5.20   Pursuant to EPA’s 1971 Regulations, when issuing a section 401 certification,
26   states are required to include a statement certifying that a permitted “activity,” not just a point
27   source discharge, will comply with water quality standards. See former 40 C.F.R. § 121.2(a)(3)
28   (June 7, 1979). Furthermore, “water quality standards” was broadly defined to include standards
                                                     10
                                              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              11 of
                                                                 1132
                                                                    of 32



 1   established pursuant to the CWA, as well as any “State-adopted water quality standards.” Id. §

 2   121.1(g).

 3          5.21    The 1971 Regulations did not permit federal agencies to determine whether state

 4   denials or conditional certifications met specified requirements and were therefore effective or

 5   not. Moreover, a State could only waive its authority under section 401 if it provided express

 6   written notification of such waiver or failed to act on a certification request within a reasonable

 7   period of time. Id. § 121.16(b) (June 7, 1979).

 8          5.22    In April 1989, EPA’s Office of Water issued a section 401 certification guidance

 9   document entitled “Wetlands and 401 Certification—Opportunities and Guidelines for States and

10   Eligible Indian Tribes” (1989 Guidance).

11          5.23    EPA’s 1989 Guidance acknowledged that section 401 “is written very broadly

12   with respect to the activities it covers.” 1989 Guidance at 20. The 1989 Guidance further stated

13   that “‘[a]ny activity, including, but not limited to, the construction or operation of facilities which

14   may result in any discharge’ requires water quality certification.” Id. (emphasis in original). The

15   1989 Guidance explained that the purpose of the water quality certification requirement in section
16   401, “was to ensure that no license or permit would be issued for an activity that through
17   inadequate planning or otherwise could in fact become a source of pollution.” Id. at 20.
18          5.24    The 1989 Guidance contemplated broad state review of federally permitted or
19   licensed projects and stating the “imperative” principle that “all of the potential effects of a
20   proposed activity on water quality—direct and indirect, short and long term, upstream and
21   downstream, construction and operation—should be part of a State’s [401] certification review.”
22   Id. at 22, 23. The 1989 Guidance also provided examples of conditions that States had
23   successfully placed on section 401 certifications. These included watershed management plans,
24   fish stocking, and noxious weed controls. Id. at 24, 54-55. EPA noted that “[w]hile few of these
25   conditions [were] based on traditional water quality standards, all [were] valid” under section
26   401. Id. at 24. EPA further noted that “[s]ome of the conditions [were] clearly requirements of
27   State or local law related to water quality other than those promulgated pursuant to the [CWA]
28   sections enumerated in Section 401(a)(1).” Id.
                                                       11
                                              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              12 of
                                                                 1232
                                                                    of 32



 1           5.25    Consistent with the text of section 401 and EPA’s 1971 Regulations, the 1989

 2   Guidance narrowly construed the circumstances under which a State would waive its authority to

 3   review certification requests under section 401: a waiver would be deemed to have occurred only

 4   if a state failed to act within “a reasonable period of time (which shall not exceed one year) after

 5   receipt” of a certification request. Id. at 31.

 6           5.26    The 1989 Guidance also advised States to adopt regulations requiring that

 7   applicants submit information to ensure informed decision-making. Id. Further, the 1989

 8   Guidance encouraged States to “link the timing for review to what is considered a receipt of a

 9   complete application.” Id. As an example, EPA cited a Wisconsin regulation requiring a

10   “complete” application before the agency review time began. Id., citing Wisconsin

11   Administrative Code, NR 299.04. The 1989 Guidance noted that pursuant to the same Wisconsin

12   regulation, the state agency would review an application for completeness within 30 days of

13   receipt and could request any additional information needed to make a certification decision. Id.

14   (currently, these requirements are codified in Wisconsin Administrative Code, NR 299.03).

15           5.27    EPA issued additional section 401 guidance in April 2010 entitled “Clean Water

16   Act Section 401 Water Quality Certification: A Water Quality Protection Tool for States and

17   Tribes” (2010 Guidance). The 2010 Guidance was consistent with and affirmed EPA’s

18   longstanding recognition of States’ broad authority preserved under the CWA and enhanced by

19   section 401.

20           5.28    In the 2010 Guidance, EPA stated that, “[a]s incorporated into the 1972 [CWA], §

21   401 water quality certification was intended to ensure that no federal license or permit would be

22   issued that would prevent states or tribes from achieving their water quality goals, or that would

23   violate [the Act’s] provisions.” 2010 Guidance at 16. Relying on the Supreme Court’s controlling

24   decision in PUD No. 1, the 2010 Guidance confirmed that “once § 401 is triggered, the certifying

25   state or tribe may consider and impose conditions on the project activity in general, and not

26   merely on the discharge, if necessary to assure compliance with the CWA and with any other

27   appropriate requirement of state or tribal law.” Id. at 18. For example, EPA explained that “water

28   quality implications of fertilizer and herbicide use on a subdivision and golf course might be
                                                       12
                                                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              13 of
                                                                 1332
                                                                    of 32



 1   considered as part of a § 401 certification analysis of a CWA § 404 permit that would authorize

 2   discharge of dredged or fill material to construct the subdivision and golf course.” Id.

 3          5.29    In line with EPA’s long-standing position, the 2010 Guidance maintained an

 4   expansive view of the scope of other state laws appropriately considered under section 401

 5   certification reviews: “It is important to note that, while EPA-approved state and tribal water

 6   quality standards may be a major consideration driving § 401 decision[s], they are not the only

 7   consideration.” Id. at 16.

 8          5.30    The 2010 Guidance acknowledged that States establish requirements for what

 9   constitutes a complete application and highlighted the fact that the timeframe for state review of a

10   section 401 certification request “begins once a request for certification has been made to the

11   certifying agency, accompanied by a complete application.” Id. at 15-16 (emphasis added).

12          5.31    In the years following EPA’s issuance of its 1989 and 2010 guidance documents,

13   Congress has neither limited nor otherwise amended the language of section 401.

14                        Executive Order 13868 and Section 401 Certifications

15          5.32    On April 10, 2019, President Trump issued Executive Order 13868, upending
16   EPA’s longstanding broad interpretation of state authority to protect water quality under section
17   401.
18          5.33    Intended to promote and speed infrastructure development, particularly in the coal,
19   oil, and natural gas sectors, Executive Order 13868 directed EPA to evaluate ways in which
20   section 401 certifications have “hindered the development of energy infrastructure.” 84 Fed. Reg.
21   at 15,496. Executive Order 13868 failed to acknowledge the critical role of section 401
22   certifications to the Act’s primary purpose of restoring and maintaining the chemical, physical,
23   and biological integrity of the Nation’s waters, and to preserving States’ authority to do so.
24          5.34    Executive Order 13868 directed the EPA Administrator to undertake a number of
25   actions related to section 401 certifications. First, Executive Order 13868 required the
26   Administrator, within 60 days, to (1) examine the 2010 Guidance and issue superseding guidance
27   to States and authorized tribes; and (2) issue guidance to agencies to reduce the burdens on
28   energy infrastructure projects caused by section 401’s certification requirements. Second,
                                                     13
                                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              14 of
                                                                 1432
                                                                    of 32



 1   Executive Order 13868 required the Administrator, within 120 days, to review EPA’s section 401

 2   regulations for consistency with Executive Order 13868’s energy infrastructure and economic

 3   growth goals and publish revised regulations consistent with those goals. Third, Executive Order

 4   13868 required the Administrator to finalize the revised regulations no later than 13 months from

 5   April 10, 2019.

 6          5.35    Executive Order 13868 also required all federal agencies that issue licenses or

 7   permits requiring section 401 certification to, within 90 days of the final EPA Rule, “initiate a

 8   rulemaking to ensure their respective agencies’ regulations are consistent with” the EPA Rule.

 9   Exec. Order No. 13868, Sec. 3(d).

10          5.36    In response to Executive Order 13868, on June 7, 2019, EPA issued a document

11   entitled “Clean Water Act Section 401 Guidance for Federal Agencies, States, and Authorized

12   Tribes” with a stated purpose of facilitating implementation of Executive Order 13868 (2019

13   Guidance). The 2019 Guidance attempted to impose substantially shorter timeframes for, and

14   narrow the permissible scope of, state review. Although the 2019 Guidance was issued without

15   notice and opportunity for comment, all of the Plaintiff States submitted a letter to EPA objecting

16   to the guidance. Concurrently, the EPA Administrator informed the States he was withdrawing and

17   rescinding the 2010 Guidance.

18          5.37    On August 22, 2019, EPA published the proposed Rule in the Federal Register

19   with only a 60-day public comment period that closed on October 21, 2019. 84 Fed. Reg. 44,080.

20          5.38    Along with the proposed Rule, EPA published its “Economic Analysis for the

21   Proposed Clean Water Act Section 401 Rulemaking” (Economic Analysis). In keeping with

22   Executive Order 13868, the 23-page Economic Analysis focused largely on the economic effects

23   of states’ section 401 certification conditions and denials for the energy industry projects.

24          5.39    The Economic Analysis failed to consider the potential economic impacts from

25   decreased water quality caused by the Rule’s limitations on the scope of States’ section 401

26   authority.

27          5.40    EPA held public hearings on the proposed Rule on September 5, 2019, and

28   September 6, 2019, in Salt Lake City, Utah. Several Plaintiff States gave oral testimony at the
                                                    14
                                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              15 of
                                                                 1532
                                                                    of 32



 1   public hearings, including Washington and New York. Plaintiff States also submitted written

 2   comments on the proposed Rule on October 17 and 21, 2019.

 3                                       The Final Section 401 Rule

 4          5.41    On June 1, 2020, EPA released a pre-publication version of the final Rule, entitled
 5   “Clean Water Act Section 401 Certification Rule.” In announcing the final Rule, the
 6   Administrator stated that EPA was “following through on President Trump’s Executive Order to
 7   curb abuses of the Clean Water Act that have held our nation’s energy infrastructure projects
 8   hostage, and to put in place clear guidelines that finally give these projects a path forward.” 1
 9          5.42    On July 13, 2020, EPA published the final Rule in the Federal Register. 85 Fed.
10   Reg. 42,210. By its terms, the Rule becomes effective 60 days following the publication date.
11          5.43    The final Rule is a radical departure from prior EPA policy and practice regarding
12   section 401, drastically curtailing state authority under section 401 in a way that is contrary to: (1)
13   the plain language, structure, purpose, and legislative history of the CWA; (2) binding Supreme
14   Court precedent interpreting section 401; and (3) EPA’s own guidance on section 401, which
15   spans decades and multiple administrations, resulting in significant reliance by the States.
16   Moreover, the Rule unlawfully limits States’ section 401 authority.
17          5.44    The Rule asserts, without rational basis, that it will reduce regulatory uncertainty
18   and increase predictability for States, tribes and project proponents. 85 Fed. Reg. at 42,236,
19   42,242. The Rule conflicts with the CWA’s text, structure, purpose, and intent, as well as
20   longstanding agency guidance and controlling precedent, and forces the States to amend their
21   own section 401 laws. As a result, the Rule will in fact cause increased confusion and uncertainty
22   that will ensue while the States attempt to revise their statutes and regulations related to section
23   401 and the States, federal agencies, and project proponents litigate and attempt to implement and
24   comply with the Rule’s requirements.
25

26

27
            1
              https://www.epa.gov/newsreleases/epa-issues-final-rule-helps-ensure-us-energy-
28   security-and-limits-misuse-clean-water-0
                                                  15
                                              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              16 of
                                                                 1632
                                                                    of 32



 1   Limits on Scope of Section 401 Certification Review

 2             5.45   The Rule unlawfully limits the applicability and scope of section 401 certifications
 3   to impacts from specific, point source discharges to waters of the United States, thus prohibiting
 4   States from conditioning water quality certifications to assure the effects of the project as a whole
 5   do not violate water quality standards. 85 Fed. Reg. 42,285 (to be codified at 40 C.F.R. §§ 121.1;
 6   121.3).
 7             5.46   Confining the scope of section 401 certification to point source discharges is
 8   contrary to the Act’s plain language and the Supreme Court’s decision in PUD No. 1. In PUD No.
 9   1, the Supreme Court held that, while section 401(a)(1) “identifies the category of activities
10   subject to certification—namely, those with discharges”—section 401(d) “is most reasonably read
11   as authorizing additional conditions and limitations on the activity as a whole once the threshold
12   condition, the existence of a discharge, is satisfied.” Id. at 711-12 (emphasis added).
13             5.47   EPA acknowledges that the Rule departs from the controlling precedent in PUD
14   No. 1, see, e.g., 85 Fed. Reg. at 42,231, but asserts that Nat’l Cable & Telecomm. Ass’n v. Brand
15   X Internet Serv., 545 U.S. 967 (2005) (Brand X) allows EPA to effectively overrule the Supreme
16   Court’s PUD No. 1 decision. Brand X, however, does not permit EPA to overrule binding
17   Supreme Court precedent or adopt an interpretation that is not in accordance with the law.
18             5.48   In limiting the scope of section 401 certifications to impacts from specific, point
19   source discharges, the Rule abandons without a rational explanation EPA’s previous position
20   articulated in the 1989 Guidance that “it is imperative for a State review to consider all potential
21   water quality impacts of the project, both direct and indirect, over the life of the project.” 1989
22   Guidance at 22. Similarly, the Rule abandons without a rational explanation EPA’s position set
23   forth in the 2010 Guidance that “the certifying state or tribe may consider and impose conditions
24   on the project activity in general, and not merely on the discharge, if necessary to assure
25   compliance with the CWA and with any other appropriate requirement of state or tribal law.”
26   2010 Guidance at 18.
27

28
                                                       16
                                               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              17 of
                                                                 1732
                                                                    of 32



 1   Limits on Appropriate Requirements of State Law

 2            5.49   In direct conflict with the Act’s language and Congressional intent, the Rule also
 3   unlawfully limits the term “other appropriate requirements of State law” in Section 401(d) to
 4   “water quality requirements,” newly defined as the “applicable provisions of §§ 301, 302, 303,
 5   306, and 307 of the Clean Water Act, and state or tribal regulatory requirements for point source
 6   discharges into waters of the United States.” See 85 Fed. Reg. at 42232 (to be codified as 40
 7   C.F.R. § 121.1(n))
 8            5.50   By restricting the definition of “water quality requirements,” the Rule potentially
 9   excludes a broad range of state and tribal law directly applicable to water quality that has been
10   used for decades to evaluate and condition federally licensed or permitted projects.
11            5.51   In limiting “water quality requirements” only to specified provisions of the Act
12   and those state and tribal laws related to “point source discharges,” the Rule not only abandons
13   but runs contrary to EPA’s longstanding position that “[t]he legislative history of [section 401]
14   indicates that the Congress meant for the States to impose whatever conditions on [federally
15   permitted projects] are necessary to ensure that an applicant complies with all State requirements
16   that are related to water quality concerns.” 1989 Guidance at 23.
17            5.52   The Rule also departs from EPA’s longstanding position that “[t]he legislative
18   history of Section 401(d) indicates that Congress meant for the States to condition certifications
19   on compliance with any State and local law requirements related to water quality preservation”
20   and that “conditions that relate in any way to water quality maintenance are appropriate.” Id. at
21   25-26.
22            5.53   EPA fails to provide a rational explanation for its complete departure from its
23   longstanding interpretation of section 401. With its sudden departure from an established
24   regulatory approach, EPA also failed to consider the reliance interests of states that have
25   developed section 401 certification procedures and water quality control programs in reliance on
26   EPA’s prior, longstanding interpretation of section 401.
27

28
                                                      17
                                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              18 of
                                                                 1832
                                                                    of 32



 1   Restrictions on Certification Request Process

 2          5.54    The Rule also sets out new procedures for the submission and evaluation of section
 3   401 certification requests. These procedures plainly conflict with the CWA’s text and purpose.
 4          5.55    Prior to the Rule, the States or other certifying authorities and EPA together
 5   determined the types of information an applicant was required to submit in a section 401
 6   certification request. In contrast, the Rule enumerates an insufficient and minimal list of
 7   information project proponents are directed to provide in a section 401 certification application.
 8   Compare 40 C.F.R. § 121.3 (June 7, 1979), with 85 Fed. Reg. at 42,285 (to be codified as 40
 9   C.F.R. § 121.5). Contrary to PUD No. 1, the Rule does not require project applicants to provide
10   information related to the water quality impacts caused by the proposed activity as a whole.
11   Rather, the Rule merely requires each applicant to identify the “location and nature” of potential
12   discharges and the “methods and means” by which the discharge(s) will be monitored and
13   managed, along with other, limited information. 85 Fed. Reg. at 42,285 (to be codified as 40
14   C.F.R. § 121.5f(b)-(c)).
15          5.56    Although the Rule allows States and other certifying authorities to request
16   additional information from project applicants, EPA attempts to limit this in the Preamble by
17   suggesting that—regardless of whether such information is sufficient to fully evaluate water
18   quality impacts—the requested information is to be limited to whatever can be “produced and
19   evaluated within the reasonable time.” 85 Fed. Reg. at 42,246.
20          5.57    The Rule also sets out a procedure whereby federal agencies must establish a
21   “reasonable period of time” by which certifying authorities must act on requests for section 401
22   certifications, either categorically or on a case-by-case basis. 85 Fed. Reg. at 42,285-286 (to be
23   codified as 40 C.F.R. § 121.6). Pursuant to the Rule, this time period cannot exceed one year
24   under any circumstances. Id. (to be codified as 40 C.F.R. § 121.6(a)). Moreover, this reasonable
25   time period is to be measured from the certifying authority’s “receipt” of the certification request,
26   rather than the certifying authority’s receipt of the complete certification application. Id. at 42,285
27   (to be codified as 40 C.F.R. § 121.1(m)).
28
                                                       18
                                              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              19 of
                                                                 1932
                                                                    of 32



 1          5.58    The Rule further prohibits a certifying authority from requesting that a project

 2   applicant withdraw a certification request and resubmit it with additional information to extend

 3   the timeframe for review, even where the request lacks information necessary for the certifying

 4   authority to conduct a proper review. Id. at 42,285-286 (to be codified as 40 C.F.R. § 121.6(e)).

 5   This interpretation is in conflict with section 401’s purpose of preserving state authority.

 6          5.59    The Rule prescribes a broad range of circumstances under which a state’s section

 7   401 review authority is deemed waived because of a state’s purported failure to follow certain

 8   newly-included procedural requirements. Id. (to be codified as 40 C.F.R. § 121.9). Where a

 9   certifying authority fails to grant, grants with conditions, or denies a certification application

10   within the reasonable time period, as determined by the federal agency, it waives its ability to do

11   so. Id. (to be codified as 40 C.F.R. § 121.9(a)(2)). Additionally, where a certifying authority does

12   not meet the Rule’s procedural requirements in certifying or denying a section 401 application,

13   the certification or denial will be deemed waived. Id. And where a condition imposed by a

14   certifying authority is not supported by the required information, the condition is deemed waived.

15   Id. In addition, where a certifying authority certifies an application without following the

16   procedural requirements set forth in the Rule, the certification will be deemed waived. Id. (to be

17   codified as 40 C.F.R. § 121.9(b)).

18          5.60    Taken together, these procedural requirements of the Rule impermissibly expand

19   the waiver provision of section 401 in conflict with the Act’s language and Congressional intent.

20          5.61    Further, these procedural requirements of the Rule significantly impair the ability

21   of States and other certifying authorities to fully and efficiently review project proposals for water

22   quality impacts and will likely result in an increase of certification denials for lack of sufficient

23   information.

24          5.62    These unprecedented restrictions also conflict with existing state practices,

25   procedures, and regulations on initiating section 401 certification review, many of which were

26   developed in reliance on EPA’s long-standing position on these requirements.

27

28
                                                       19
                                              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              20 of
                                                                 2032
                                                                    of 32



 1                                      HARMS TO PLAINTIFF STATES

 2           6.1     The Rule harms the sovereign, environmental, economic, and proprietary interests

 3   of Plaintiff States.

 4           6.2     The States’ respective jurisdictions encompass a substantial portion of the United

 5   States. Along with countless other waterbodies and wetlands, the water resources found within

 6   Plaintiff States include the entirety of the Pacific Coast from Mexico to Canada, large portions of

 7   the Atlantic Coast, the Great Lakes and Lake Champlain, Chesapeake Bay and its tributaries, and

 8   the majority of the Columbia River. Plaintiff States contain headwaters formed in the Sierra

 9   Nevada, Cascades, Rocky, and Appalachia mountains. Many of the nation’s largest rivers

10   originate in and/or flow through the Plaintiff States, including the Mississippi, the Columbia, the

11   Colorado, and the Hudson. The States have a fundamental obligation to protect these waters and

12   wetlands, both for their own economic interests and on behalf of the millions of residents and

13   thousands of wildlife species that rely on them for survival. Many States also legally hold both

14   the surface and groundwaters within their borders in trust for their residents.

15           6.3     The Rule significantly impairs Plaintiff States’ abilities to protect the quality of

16   these waters. In the Act, Congress preserved the States’ broad, existing powers to adopt the

17   conditions and restrictions necessary to protect state waters, so long as those efforts were not less

18   protective than federal standards. To those ends, the States have long exercised section 401

19   authority to protect against adverse impacts to water quality from federally licensed or permitted

20   activities within state borders.

21           6.4     As described in detail above, the Rule unlawfully curtails both the scope of water

22   quality-related impacts that the States can address, and the sources of state law on which States

23   can base certification review and decisions for federally licensed or permitted projects. For

24   example, the Rule narrowly defines the scope of 401 certification as “limited to assuring that a

25   discharge from a Federally licensed or permitted activity will comply with water quality

26   requirements.” 85 Fed. Reg. 42,250. The definition of “water quality requirements” in the Rule,

27   in turn, further narrows the scope to only specified provisions of the Act and state and tribal

28
                                                       20
                                              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              21 of
                                                                 2132
                                                                    of 32



 1   regulatory requirements “for point source discharges into waters of the United States.” 85 Fed.

 2   Reg. 42,285 (to be codified at 40 C.F.R. § 121.1(n)).

 3           6.5        Consistent with longstanding relevant Supreme Court and lower court decisions,

 4   section 401 certification practice, and EPA guidance, when evaluating requests for section 401

 5   certification the States have used section 401 to review all potential water quality impacts from a

 6   proposed project, both upstream and downstream and over the life of the proposed project. The

 7   States also have reviewed impacts as they relate to both “waters of the United States” and state

 8   waters, including groundwater, as defined under their respective state laws. In doing so, the States

 9   have assessed project impacts pursuant to a broad range of appropriate water-related state law

10   requirements, including requirements applicable to both point and non-point sources of water

11   pollution.

12           6.6        For example, the States have used section 401 authority to address water quality

13   impacts that, depending on the circumstances, may not be non-point: turbidity associated with

14   dam reservoir wave action and pool level fluctuations, aquatic habitat loss, contamination of

15   groundwater supplies, contaminant loading from spills and discharges associated with over-water

16   industrial activities, impacts on stream flows, and wetland fill. States have also used section 401

17   authority in the context of large water supply projects to require mitigation to address long-term

18   impacts from operation, such as hydrologic modifications and water quality degradation

19   associated with enhanced stratification in new and expanded reservoirs. Impacts such as

20   stormwater runoff, whether or not related to any particular point source discharge contemplated

21   by the Rule, may have significant detrimental effects on water quality in and around project sites.

22   In the case of western water diversion projects, stormwater runoff may adversely impact different

23   river basins. Section 401 certifications have been one of the primary mechanisms the States have

24   used to mitigate these impacts when associated with federally licensed and permitted projects.

25   The Rule’s limitation to point source impacts will prevent States from addressing and preventing

26   these harms under their section 401 authority, to the detriment of the States’ proprietary interests

27   in the quality of those waters, their related ecosystems, and the general health and well-being of

28   their residents.
                                                        21
                                                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              22 of
                                                                 2232
                                                                    of 32



 1          6.7     In addition to impacts to state waters themselves, the Rule also directly harms

 2   other state economic and proprietary interests.

 3          6.8     For example, many States own or hold in trust the fish and other wildlife

 4   populations within their borders, and have certain statutory obligations to protect these resources.

 5   Because the Rule prevents the States from fully protecting the aquatic habitat and resources those

 6   species rely upon for survival, the Rule will result in direct harms to wildlife and wildlife

 7   populations.

 8          6.9     Increased pollution, degradation and loss of waters, as well as other impacts to

 9   water quality as a result of the Rule also will impair the States’ water recreation industries by

10   making waters less desirable for fishing, boating, and swimming, and curtailing commercial and

11   tax revenues associated with such activities.

12          6.10    The States have relied on the 1971 Regulations and EPA’s longstanding practice

13   and guidance interpreting section 401 broadly to authorize protection of water quality from

14   federally licensed or permitted projects within their borders. Over the decades since the

15   promulgation of the 1971 Regulations, the States have expended significant resources to develop

16   and implement their own regulatory programs based on that broad interpretation of section 401.

17   The Rule upends the States’ section 401 programs and will force the States to significantly revise

18   these programs to conform to the Rule’s requirements.

19          6.11    The Rule will cause the States to incur direct financial harms. For example, the

20   Rule will force States to hire additional personnel to process requests for section 401

21   certifications on the truncated timelines and with the additional procedures established by the

22   Rule. Washington alone allocated over $600,000 to hire the additional staff it anticipates will be

23   required in order to conduct section 401 certification reviews under the Rule. This expenditure is

24   for the 2020 fiscal year alone, and is an expense that is expected to continue year-over-year well

25   into the future. Connecticut anticipates needing to hire at least two additional professional staff,

26   and Wisconsin estimates expending an additional $170,000 annually for additional staff to

27   comply with the Rule. While state budgets are nearly always constrained, the effective date of the

28
                                                       22
                                              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              23 of
                                                                 2332
                                                                    of 32



 1   Rule comes during that time when states are facing a projected $555 billion shortfall over the next

 2   two fiscal years due to the impact of the COVID-19 pandemic.

 3          6.12    Most, if not all, of the States will incur costs related to the expensive and time-

 4   consuming process of revising their laws and regulations in order to conform to the Rule.

 5          6.13    New Jersey, New York, and California, among other states, have robust

 6   application review and public comment processes outlined in both state law and regulation that

 7   will need to be overhauled in light of the Rule and EPA’s dramatic shift in section 401 policy.

 8   These changes to state laws and regulations require investment of the same regulatory resources

 9   required to review and process section 401 certifications, none of which were considered in

10   EPA’s economic review of the proposed rule and potential harms.

11          6.14    Finally, the States have relied on EPA’s longstanding and consistent interpretation

12   of section 401 as conferring broad authority on the States to protect water quality within their

13   respective jurisdictions, whether those impacts occur from a specific discharge or by operation of

14   a project as a whole, consistent with the statutory text and Supreme Court precedent.

15          6.15    By abandoning this long-standing position and policy, the Rule substantially

16   degrades the primary mechanism by which States have ameliorated or avoided impacts to state

17   waters from federally licensed and/or permitted activities, contrary to Congress’s intent. As a

18   result, the Rule forces the States either to incur the financial and administrative burdens

19   associated with instituting or expanding their water protection programs or to bear the burdens of

20   degraded waters.

21          6.16    Expanding water protection programs will require difficult and time-consuming

22   processes involving state program creation and expansion, state legislative and regulatory

23   changes, and state appropriation and expenditures. And, the Rule compromises the States’ long

24   reliance on section 401 to ensure the full scope of state water quality protections apply to

25   activities that are otherwise preempted from state regulation.

26          6.17    Applicants for section 401 certification have also relied on EPA’s longstanding

27   position that section 401 allows an applicant to work with a state certifying authority to define a

28   mutually acceptable scope and timeframe for agency review. By forcing state certifying agencies
                                                   23
                                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              24 of
                                                                 2432
                                                                    of 32



 1   to unnecessarily limit the scope and timeframe of their review, the Rule increases the chances that

 2   section 401 requests will be needlessly denied, leading to administrative inefficiencies and

 3   unnecessary litigation, and the loss or delayed benefits of projects that would have been certified

 4   had the States been operating under the previous regime. In its haste to promote energy

 5   infrastructure pursuant to President Trump’s Executive Order—a consideration that is not

 6   entertained in any capacity by the text or purpose of the Act—EPA utterly failed to assess the

 7   unintended impacts the Rule will have on the States and the regulated parties seeking certification

 8   under section 401.

 9           6.18    The relief sought herein will redress these and other injuries caused by the Rule.

10                                         CAUSES OF ACTION
11                                    FIRST CAUSE OF ACTION
                       Arbitrary and Capricious and Not in Accordance with Law
12                   Unlawful Implementation of Section 401 of the Clean Water Act
                            in Violation of the Administrative Procedure Act
13                                            (5 U.S.C. § 706)
14           7.1     Plaintiff States re-allege the facts set out in Paragraphs 1.1 through 6.18 as though

15   fully set out herein.

16           7.2     The APA provides that this Court “shall” “hold unlawful and set aside” agency

17   action that is “arbitrary, capricious, an abuse of discretion, or not otherwise in accordance with

18   law.” 5 U.S.C. § 706(2)(A).

19           7.3     Agency action is not in accordance with the law if the agency fails to interpret and

20   implement the statutory language consistent with the statute’s text, structure, and purpose and

21   with controlling Supreme Court precedent.

22           7.4     The Rule, including but not limited to Sections 121.1, 121.3, 121.5, 121.6, 121.7,

23   121.8, and 121.9, is an unlawful and impermissible implementation of section 401 of the Clean

24   Water Act, 33 U.S.C. § 1341, as interpreted by the United States Supreme Court, because it

25   unlawfully limits the States’ authority granted to them by Congress through enactment of the Act.

26           7.5     As a result, the Rule must be set aside as arbitrary, capricious, and not in

27   accordance with law.

28
                                                       24
                                              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              25 of
                                                                 2532
                                                                    of 32



 1                                      SECOND CAUSE OF ACTION
                          Arbitrary and Capricious and Not in Accordance with Law
 2                              Disregard of Prior Agency Policy and Practice
                               in Violation of the Administrative Procedure Act
 3                                               (5 U.S.C. § 706)

 4             7.6      Plaintiff States re-allege the facts set out in the Paragraphs 1.1 through 6.18 as

 5   though fully set out herein.

 6             7.7      When an agency promulgates a rule that modifies its long-standing policy or

 7   practice, it must articulate a reasoned explanation and provide a rational basis for doing so.

 8             7.8      An agency modifying or abandoning its long-standing policy or position must

 9   consider and take into account the reliance interests that are impacted by the change.

10             7.9      In adopting the Rule, Defendants failed to provide a reasoned explanation for

11   defying the Supreme Court’s long-standing interpretation of section 401 and abandoning their

12   own long-standing policy and practice of interpreting section 401 as a broad reservation of states’

13   rights.

14             7.10     The Rule lacks a rational basis because—despite EPA’s assertions to the

15   contrary—the Rule will increase uncertainty and decrease predictability in the section 401

16   certification process.

17             7.11     Defendants also failed to consider and take into account the serious reliance

18   interests engendered by the Agency’s prior long-standing policy and position regarding state

19   authority under section 401.

20             7.12     For these reasons, the Rule, including but not limited to Sections 121.1, 121.3,

21   121.5, 121.6, 121.7, 121.8, and 121.9, is arbitrary, capricious, and not in accordance with law,

22   and must be set aside.

23                                        THIRD CAUSE OF ACTION
                           Arbitrary and Capricious and Not in Accordance with Law
24                   Failure to Consider Statutory Objective and Impacts on Water Quality
                                in Violation of the Administrative Procedure Act
25                                                (5 U.S.C. § 706)

26             7.13     Plaintiff States re-allege the facts set out in the Paragraphs 1.1 through 6.18 as

27   though fully set out herein.

28
                                                          25
                                                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              26 of
                                                                 2632
                                                                    of 32



 1           7.14    Agency action is not in accordance with law if the agency fails to consider the

 2   applicable statutory requirements.

 3           7.15    Agency action is arbitrary and capricious if the agency fails to consider important

 4   issues, considers issues that Congress did not intend for it to consider, or fails to articulate a

 5   reasoned explanation for the action.

 6           7.16    When Defendants promulgated the Rule, they were required to consider whether it

 7   met the Act’s objective of restoring and maintaining the chemical, physical, and biological

 8   integrity of the Nation’s waters as set forth in 33 U.S.C. § 1251(a).

 9           7.17    The protection of water quality is the paramount interest that must be considered

10   by Defendants when promulgating regulations for the administration of the Clean Water Act,

11   including those defining the contours of state authority to condition or deny section 401

12   certification requests.

13           7.18    Defendants promulgated the Rule without weighing its adverse impacts to the

14   Nation’s waters. Directed by an Executive Order aimed at increasing domestic energy production

15   without any consideration of water quality, Defendants relied on factors that Congress did not

16   intend for it to consider. Defendants also failed to consider how those impacts undermine, rather

17   than further, the Act’s objective of restoring and maintaining the integrity of the Nation’s waters.

18           7.19    The Rule, including but not limited to Sections 121.1, 121.3, 121.5, 121.6, 121.7,

19   121.8, and 121.9, conflicts with the Clean Water Act’s objective to protect water quality. As a

20   result, the Rule is arbitrary and capricious and not in accordance with law.

21                                     FOURTH CAUSE OF ACTION
                                    Agency Action in Excess of Jurisdiction
22                                             (5 U.S.C. § 706)
23            7.20 Plaintiff States re-allege the facts set out in the Paragraphs 1.1 through 6.18 as

24   though fully set out herein.

25           7.21    Under the APA, the Court “shall . . . set aside agency action” that is taken “in

26   excess of statutory jurisdiction, authority, or limitations, or short of statutory right.” 5 U.S.C. §

27   706(2)(C).

28
                                                       26
                                               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              27 of
                                                                 2732
                                                                    of 32



 1           7.22   In issuing the Rule, EPA relies on sections 401 and 501 of the Act. However,

 2   section 401 does not grant EPA any rulemaking authority for procedures and responsibilities

 3   expressly reserved for states, and section 501(a) limits EPA to prescribing “such regulations as

 4   are necessary to carry out [the Administrator’s] functions under [the] Act.” 33 U.S.C. § 1361.

 5           7.23   The Rule exceeds EPA’s authority to adopt regulations necessary to carry out the

 6   agency’s functions under the Act, and instead intrudes on the “responsibilities and rights”

 7   Congress explicitly left to the states. Id. §§ 1251(b), 1341, 1361.

 8           7.24   EPA also relies on section 304 of the Act, in which Congress directed EPA to,

 9   “promulgate guidelines establishing test procedures for the analysis of pollutants that shall

10   include the factors which must be provided in any certification pursuant to section 401 of this Act

11   or permit application pursuant to section 402 of this Act.” 33 U.S.C. § 1314(h). But nothing in

12   section 304 authorizes EPA to promulgate regulations that infringe upon state authority or dictate

13   state law or administrative procedures in reviewing requests for and granting or denying

14   certifications pursuant to section 401.

15           7.25   Because the Rule exceeds EPA’s rulemaking authority under the Act, it must be

16   set aside.

17                                        RELIEF REQUESTED

18           WHEREFORE, the States respectfully request that this Court issue a judgment and order:

19           1.     Declaring that in developing and adopting the Rule, EPA acted arbitrarily and
20                  capriciously and not in accordance with law, abused its discretion, and exceeded
21                  its statutory jurisdiction and authority;
22           2.     Declaring the Rule unlawful, setting it aside, and vacating it;
23           3.     Awarding the Plaintiff States their reasonable fees, costs, expenses, and
24                  disbursements, including attorneys’ fees, associated with this litigation under the
25                  Equal Access to Justice Act, 28 U.S.C. § 2412(d); and
26

27

28
                                                       27
                                               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case
        Case
          3:20-cv-04636-WHA
             3:20-cv-04869 Document
                             Document
                                    1 96
                                       Filed
                                           Filed
                                             07/21/20
                                                 10/30/20
                                                        Page
                                                           Page
                                                             28 of
                                                                2832
                                                                   of 32



 1        4.     Awarding the Plaintiff States such additional and further relief as the Court may

 2               deem just, proper, and necessary.

 3

 4   Respectfully submitted this 21st day of July, 2020,

 5
     ROBERT W. FERGUSON                                    XAVIER BECERRA
 6   Attorney General of Washington                        Attorney General of California
                                                           SARAH E. MORRISON
 7   /s/ Kelly T. Wood                                     ERIC KATZ
     KELLY T. WOOD*                                        Supervising Deputy Attorneys General
 8   CINDY CHANG*                                          CATHERINE M. WIEMAN
     Assistant Attorneys General                           ADAM L. LEVITAN
 9   Washington Office of the Attorney General             BRYANT B. CANNON
     Environmental Protection Division                     LANI M. MAHER
10   800 5th Avenue, Suite 2000, TB-14                     Deputy Attorneys General
     Seattle, WA 98104-3188
11   Telephone: (206) 326-5493                             /S/ TATIANA K. GAUR_____________
     E-mail: Kelly.Wood@atg.wa.gov                         Tatiana K. Gaur
12   Attorneys for Plaintiff State of Washington           Deputy Attorney General
                                                           Attorneys for Plaintiff State of
13                                                         California, by and through Attorney
                                                           General Xavier Becerra and the State
14                                                         Water Resources Control Board
15   LETITIA JAMES
     Attorney General of the State of New York
16
     /s/ Brian Lusignan
17   BRIAN LUSIGNAN *
     Assistant Attorney General
18   Office of the Attorney General
     Environmental Protection Bureau
19   28 Liberty Street
     New York, NY 10005
20   (716) 853-8465
     Fax: (716) 853-8579
21   E-mail: brian.lusignan@ag.ny.gov
     Attorneys for Plaintiff State of New York
22

23

24

25

26

27

28
                                                   28
                                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              29 of
                                                                 2932
                                                                    of 32



 1   For the STATE OF COLORADO                         For the STATE OF CONNECTICUT
 2   PHILIP J. WEISER                                  WILLIAM TONG
     Attorney General of Colorado                      Attorney General of Connecticut
 3

 4   /s/ Carrie Noteboom                               /s/ Jill Lacedonia
     CARRIE NOTEBOOM *                                 JILL LACEDONIA*
 5   ANNETTE QUILL *                                   Assistant Attorney General
     Ralph L. Carr Colorado Judicial Center            Connecticut Office of the Attorney General
 6   1300 Broadway, 10th Floor                         165 Capitol Ave.
     Denver, CO 80203                                  Hartford, CT 06106
 7   Telephone: (720) 508-6000                         Telephone: (860) 808 5250
     E-mail: Carrie.noteboom@coag.gov                  E-mail: Jill.lacedonia@ct.gov
 8   E-mail: Annette.quill@coag.gov
 9
     For the STATE OF ILLINOIS                         For the STATE OF MAINE
10
     KWAME RAOUL                                       AARON M. FREY
11   Attorney General of Illinois                      Attorney General of Maine
12

13   /s/ Jason E. James                                /s/ Jillian R. O’Brien
     MATTHEW J. DUNN *                                 JILLIAN R. O’BRIEN, Cal. SBN 251311
14   Chief, Environmental Enforcement/Asbestos         Assistant Attorney General
     Litigation Division                               6 State House Station
15   JASON E. JAMES*                                   Augusta, ME 04333
     Assistant Attorney General                        Telephone: (207) 626-8800
16   69 W. Washington Street, 18th Floor               E-mail: Jill.obrien@maine.gov
     Chicago, IL 60602
17   Telephone: (312) 814-0660
     E-mail: jjames@atg.state.il.us
18                                                    For the COMMONWEALTH OF
                                                      MASSACHUSETTS
19   For the STATE OF MARYLAND
                                                      MAURA HEALEY
20   BRIAN E. FROSH                                   Attorney General of Massachusetts
     Attorney General of Maryland
21

22                                                     /s/ Matthew Ireland
                                                       MATTHEW IRELAND *
23   /s/ John B. Howard, Jr.                           TURNER SMITH
     JOHN B. HOWARD, JR. *                             Assistant Attorneys General
24   Special Assistant Attorney General                Office of the Attorney General
     Office of the Attorney General                    Environmental Protection Division
25   300 Saint Paul Place, 20th Floor                  One Ashburton Place, 18th Floor
     Baltimore, MD 21202                               Boston, MA 02108
26   Telephone: (401) 576-6970                         (617) 727-2200
     E-mail: jbhoward@oag.state.md.us                  E-mail: Matthew.ireland@mass.gov
27                                                     E-mail: Turner.smith@mass.gov
28
                                                 29
                                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              30 of
                                                                 3032
                                                                    of 32



 1   For the STATE OF MICHIGAN                          For the STATE OF MINNESOTA
 2   DANA NESSEL                                        KEITH ELLISON
     Attorney General of Michigan                       Attorney General of Minnesota
 3

 4
     /s/ Gillian E. Wener                               /s/ Peter N. Surdo
 5   GILLIAN E. WENER*                                  PETER N. SURDO *
     Assistant Attorney General                         Special Assistant Attorney General
 6   Michigan Department of Attorney General            Minnesota Attorney General
     Environment, Natural Resources and                 445 Minnesota St.
 7   Agriculture Division                               Town Square Tower Suite 1400
     P.O. Box 30755                                     St. Paul, MN 55101
 8   Lansing, MI 48909                                  Telephone: (651) 757-1061
     Telephone: (517) 335-7664                          E-mail: Peter.surdo@ag.state.mn.us
 9   E-mail: wenerg@michigan.gov
10
     For the STATE OF NEVADA                            For the STATE OF NEW JERSEY
11
     AARON D. FORD                                      GURBIR S. GREWAL
12   Attorney General of Nevada                         Attorney General of New Jersey
13
     /s/ Heidi Parry Stern                              /s/ Lisa Morelli
14   HEIDI PARRY STERN *                                LISA MORELLI, Cal. SBN 137092
     Solicitor General                                  Deputy Attorney General
15   Office of the Nevada Attorney General              Environmental Permitting and Counseling
     555 E. Washington Ave., Ste. 3900                  R.J. Hughes Justice Complex
16   Las Vegas, NV 89101                                P.O. Box 093
     E-mail: hstern@ag.nv.gov                           Trenton, NJ 08625
17                                                      Telephone: (609) 376-2804
                                                        E-mail: Lisa.Morrelli@law.njoag.gov
18
     For the STATE OF NEW MEXICO                        For the STATE OF NORTH CAROLINA
19
     HECTOR BALDERAS                                    JOSHUA H. STEIN
20   Attorney General of New Mexico                     Attorney General of North Carolina
21
                                                        /s/ Taylor H. Crabtree__________________
22   /s/ William G. Grantham                            DANIEL S. HIRSCHMAN
     WILLIAM G. GRANTHAM*                               Senior Deputy Attorney General
23   Assistant Attorney General                         TAYLOR H. CRABTREE*
     Consumer & Environmental Protection Division       Assistant Attorney General
24   P.O. Drawer 1508                                   ASHER P. SPILLER*
     Santa Fe, NM 87504-1508                            Assistant Attorney General
25   Telephone: (505) 717-3520                          North Carolina Department of Justice
     E-mail: wgrantham@nmag.gov                         P.O. Box 629
26                                                      Raleigh, NC 27602
                                                        Telephone: (919) 716-6400
27                                                      E-mail: tcrabtree@ncdoj.gov
                                                        E-mail: aspiller@ncdoj.gov
28
                                                   30
                                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              31 of
                                                                 3132
                                                                    of 32



 1   For the STATE OF OREGON                            For the STATE OF RHODE ISLAND
 2   ELLEN F. ROSENBLUM                                 PETER F. NERONHA
     Attorney General of Oregon                         Attorney General of Rhode Island
 3

 4   /s/ Paul Garrahan                                  /s/ Alison B. Hoffman
     PAUL GARRAHAN *                                    ALISON B. HOFFMAN*
 5   Attorney-in-Charge                                 Special Assistant Attorney General
     Natural Resources Section                          Office of the Attorney General
 6   Oregon Department of Justice                       150 South Main Street
     1162 Court St. NE                                  Providence, RI 02903
 7   Salem, OR 97301                                    E-mail: ahoffman@riag.ri.gov
     Telephone: (503) 947-4593
 8   E-mail: Paul.garrahan@doj.state.or.us
 9
     For the STATE OF VERMONT                           For the COMMONWEALTH OF VIRGINIA
10
     THOMAS J. DONOVAN, JR.                             MARK R. HERRING
11   Attorney General of Vermont                        Attorney General of Virginia
12
                                                        /s/ David C. Grandis_____________
13   /s/ Laura B. Murphy                                DONALD D. ANDERSON
     LAURA B. MURPHY *                                  Deputy Attorney General
14   Assistant Attorney General                         PAUL KUGELMAN, JR.
     Vermont Attorney General’s Office                  Senior Assistant Attorney General
15   Environmental Protection Division                  Chief, Environmental Section
     109 State Street                                   DAVID C. GRANDIS*
16   Montpelier, VT 05609                               Senior Assistant Attorney General
     Telephone: (802) 828-3186                          Office of the Attorney General
17   E-mail: laura.murphy@vermont.gov                   202 North Ninth Street
                                                        Richmond, VA 23219
18                                                      Telephone: (804) 225-2741
     FOR THE STATE OF WISCONSIN                         E-mail: dgrandis@ oag.state.va.us
19
     JOSHUA L. KAUL                                     FOR THE DISTRICT OF COLUMBIA
20   Attorney General of Wisconsin
                                                        KARL A. RACINE
21                                                      Attorney General for the District of
     /s/ Gabe Johnson-Karp__________                    Columbia
22   GABE JOHNSON-KARP*
     Assistant Attorney General                         /s/ Brian Caldwell__________
23   Wisconsin Department of Justice                    BRIAN CALDWELL*
     Post Office Box 7857                               Assistant Attorney General
24   Madison, WI 53702-7857                             Social Justice section
     Telephone: (608) 267-8904                          Office of the Attorney General for the
25   Fax: (608) 267-2223                                District of Columbia
     Email: johnsonkarpg@doj.state.wi.us                441 Fourth Street, N.W. Ste. #600-S
26                                                      Washington, D.C. 20001
     * Application for admission pro hac vice           Telephone: (202) 727-6211
27   pending or forthcoming                             E-mail: Brian.caldwell@dc.gov
28
                                                   31
                                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      Case
         Case
           3:20-cv-04636-WHA
              3:20-cv-04869 Document
                              Document
                                     1 96
                                        Filed
                                            Filed
                                              07/21/20
                                                  10/30/20
                                                         Page
                                                            Page
                                                              32 of
                                                                 3232
                                                                    of 32



 1                                    SIGNATURE ATTESTATION

 2          Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

 3   document has been obtained from each of the other signatories.

 4
     DATED: July 21, 2020                                  /s/ Tatiana K. Gaur
 5                                                         Tatiana K. Gaur
 6

 7

 8

 9
     LA2019102310
10   63443609.docx
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      32
                                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
